DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 4 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisono (JP 2017-212510) (hereinafter Kisono), as cited by applicant in view of Yim et al. (US 2018/0152636) (hereinafter Yim) in view of Matsui et al. (JP2000-242773) (hereinafter Matsui).

Regarding claims 1 and 6, Kisono teaches an imaging system and method comprising:
an imaging unit configured to capture a plurality of fisheye images (e.g. Fig. 9, and elements 102a and 102b, and pars. 40 - 42 [Machine translation]: depicting and describing an image unit configured to capture images with 2 or more fisheye lens, wherein images captured with 2 or more fisheye lenses is the equivalent of capturing a plurality of fisheye images); 
an arranged image generating unit 10configured to generate a first arranged image in which the plurality of fisheye images are arranged (e.g. Fig. 9, element 104, and par. 45 [Machine Translation]: depicting and describing that the system combines the images from each of the 2 or more fisheye lenses to generate an omnidirectional image [see, e.g. Figs. 3C and 4, and par. 20: depicting and describing that the captured images are combined to create an omnidirectional image, the omnidirectional image being a spherical image]); 
a thumbnail image generating unit configured to generate a thumbnail image that includes a spherical image, the 15spherical image being generated based on the plurality of fisheye images (e.g. Figs. 5 – 7, and pars. 21 – 26 [Machine Translation]: depicting and describing that a partial region image is generated from the spherical omnidirectional image, the partial region image including a portion of the spherical image, wherein the partial region image is the equivalent of the thumbnail image); and 
an output unit configured to output, to a developing apparatus, output data that includes the first arranged image and the thumbnail image (e.g. par. 79 [Machine Translation]: describing that they system outputs both an omnidirectional image and thumbnail images of the omnidirectional image, wherein the omnidirectional image is the equivalent of the first arranged image),
wherein the thumbnail image generating unit includes:
a stitching unit configured to stitch the plurality of fisheye images together to generate the spherical image (e.g. Fig. 9, element 104, and par. 45 [Machine Translation]: depicting and describing that the system combines the images from each of the 2 or more fisheye lenses to generate an omnidirectional image [see, e.g. Figs. 3C and 4, and par. 20: depicting and describing that the captured images are combined to create an omnidirectional image, the omnidirectional image being a spherical image], wherein combining the images is the equivalent of stitching the plurality of fisheye images together), and 
a zenith correcting unit configured to correct a zenith direction of the spherical image in 10accordance with an orientation of the imaging system prior to display (e.g. par. 72 [Machine Translation]: describing that the system performs zenith correction on the omnidirectional image , wherein the omnidirectional image is a spherical image [see, e.g. Figs. 3C and 4, and par. 20: depicting and describing that the captured images are combined to create an omnidirectional image, the omnidirectional image being a spherical image]), and
generating the thumbnail image based on the corrected spherical image (e.g. par. 79 [machine translation]: describing that a thumbnail of the corrected omnidirectional image is generated and displayed, wherein the omnidirectional image is the equivalent of the spherical image).
Kisono does not explicitly teach:
wherein the thumbnail includes the spherical image being reduced in size, 
wherein the thumbnail generating unit further includes a size reducing unit configured to reduce a size of the corrected spherical image, thereby generating the thumbnail image,
wherein the thumbnail image generating unit is further configured to generate the thumbnail image that is configured to display the first arranged image when the thumbnail image is selected, and
wherein the first arranged image is an image in which each of the plurality of fisheye images is individually shown.
Yim, however, teaches an imaging system:
wherein the thumbnail includes the spherical image being reduced in size (e.g. Fig. 5, and pars. 202 – 206: depicting and describing that the system displays reduced sized spherical image), 
wherein the thumbnail generating unit further includes a size reducing unit configured to reduce a size of the spherical image, thereby generating the thumbnail image (e.g. Fig. 5 and pars. 202 – 206: depicting and describing that the system reduces the size of the spherical image, thereby generating a thumbnail image), and
wherein the thumbnail image generating unit is further configured to generate the thumbnail image that is configured to display the first arranged image when the thumbnail image is selected (e.g. Fig. 16 and pars. 301 - 303: depicting and describing that a first arranged representation of the omnidirectional image [element 1610] is displayed when the spherical image is selected [user selecting option 1601 to select spherical thumbnail view mode], wherein the first arranged representation of the omnidirectional image is the equivalent of the first arranged image).
Matsui, however, teaches an imaging system and method:
wherein the first arranged image is an image in which each of the plurality of fisheye images is individually shown (e.g. English Abstract and Fig. 6: depicting and describing that the system displays an image in which each of a plurality of fisheye images is individually shown).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kisono by adding the teachings of Yim in order for the thumbnail to include the spherical image being reduced in size and by adding the teachings of Matsui in order for the first arranged image to have each of the plurality of fisheye images individually shown. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows a user to rapidly edit an omnidirectional image without a complicated process (Yim, e.g. par. 10: describing the desire to allow user to rapidly edit an unnecessary portion of an omnidirectional image without a complicated process), and because the modification allows fisheye lens images to be displayed as one image without connected parts and without distortion (Matsui, e.g. English Abstract: describing the desire to display fisheye lens images as one image without connected parts and without distortion).

Turning to claim 4, Kisono, Yim, and Matsui teach all of the limitations of claim 1, as discussed above. Kisono further teaches:
wherein the output data includes stitching condition 20data used by the stitching unit to generate the spherical image (e.g. par. 71 [Machine Translation]: describing that the system further stores position information identifying the position and angle at which each image of the omnidirectional image was captured).

Regarding claim 5, Kisono teaches a developing system comprising: 
an imaging system, wherein the imaging system includes 30
an imaging unit configured to capture a plurality of fisheye images (e.g. Fig. 9, and elements 102a and 102b, and pars. 40 - 42 [Machine translation]: depicting and describing an image unit configured to capture images with 2 or more fisheye lens, wherein images captured with 2 or more fisheye lenses is the equivalent of capturing a plurality of fisheye images);, 
an arranged image generating unit configured to generate an arranged image in which-36- the plurality of fisheye images are arranged (e.g. Fig. 9, element 104, and par. 45 [Machine Translation]: depicting and describing that the system combines the images from each of the 2 or more fisheye lenses to generate an omnidirectional image [see, e.g. Figs. 3C and 4, and par. 20: depicting and describing that the captured images are combined to create an omnidirectional image, the omnidirectional image being a spherical image]), 
a thumbnail image generating unit configured to generate a thumbnail image that includes a spherical image, the 5spherical image being generated based on the plurality of fisheye images (e.g. Figs. 5 – 7, and pars. 21 – 26 [Machine Translation]: depicting and describing that a partial region image is generated from the spherical omnidirectional image, the partial region image including a portion of the spherical image, wherein the partial region image is the equivalent of the thumbnail image), and 
an output unit configured to output, to the developing apparatus, output data that includes the arranged image and the thumbnail image (e.g. par. 79 [Machine Translation]: describing that they system outputs both an omnidirectional image and thumbnail images of the omnidirectional image, wherein the omnidirectional image is the equivalent of the first arranged image), and  
a developing apparatus, 10wherein the developing apparatus includes 
a display unit configured to display at least one of the arranged image and the thumbnail image included in the output data, the output data being received from the imaging system (e.g. Fig. 16, and par. 79 [Machine Translation]: depicting and describing that the system includes a display unit, the display unit configured to display at least one of a thumbnail image or the omnidirectional image, wherein the omnidirectional image is the equivalent of the arranged image), and  15
a developing unit configured to perform a development process on the arranged image included in the output data (e.g. par. 45 [Machine Translation]: describing that the system includes an image processing unit that the performs processing on the captured fisheye images, then combines the processed fisheye images to generate an omnidirectional image, wherein the processing is the equivalent of the development process).
wherein the thumbnail image generating unit includes:
a stitching unit configured to stitch the plurality of fisheye images together to generate the spherical image (e.g. Fig. 9, element 104, and par. 45 [Machine Translation]: depicting and describing that the system combines the images from each of the 2 or more fisheye lenses to generate an omnidirectional image [see, e.g. Figs. 3C and 4, and par. 20: depicting and describing that the captured images are combined to create an omnidirectional image, the omnidirectional image being a spherical image], wherein combining the images is the equivalent of stitching the plurality of fisheye images together), and 
a zenith correcting unit configured to correct a zenith direction of the spherical image in 10accordance with an orientation of the imaging system (e.g. par. 72 [Machine Translation]: describing that the system performs zenith correction on the omnidirectional image , wherein the omnidirectional image is a spherical image [see, e.g. Figs. 3C and 4, and par. 20: depicting and describing that the captured images are combined to create an omnidirectional image, the omnidirectional image being a spherical image]), and
generating the thumbnail image based on the corrected spherical image (e.g. par. 79 [machine translation]: describing that a thumbnail of the corrected omnidirectional image is generated and displayed, wherein the omnidirectional image is the equivalent of the spherical image). 
Kisono does not explicitly teach:
wherein the thumbnail includes the spherical image being reduced in size, 
wherein the thumbnail generating unit further includes a size reducing unit configured to reduce a size of the corrected spherical image, thereby generating the thumbnail image,
wherein the thumbnail image generating unit is further configured to generate the thumbnail image that is configured to display the first arranged image when the thumbnail image is selected, and
wherein the first arranged image is an image in which each of the plurality of fisheye images is individually shown.
Yim, however, teaches an imaging system:
wherein the thumbnail includes the spherical image being reduced in size (e.g. Fig. 5, and pars. 202 – 206: depicting and describing that the system displays reduced sized spherical image), 
wherein the thumbnail generating unit further includes a size reducing unit configured to reduce a size of the spherical image, thereby generating the thumbnail image (e.g. Fig. 5 and pars. 202 – 206: depicting and describing that the system reduces the size of the spherical image, thereby generating a thumbnail image), and
wherein the thumbnail image generating unit is further configured to generate the thumbnail image that is configured to display the first arranged image when the thumbnail image is selected (e.g. Fig. 16 and pars. 301 - 303: depicting and describing that a first arranged representation of the omnidirectional image [element 1610] is displayed when the spherical image is selected [user selecting option 1601 to select spherical thumbnail view mode], wherein the first arranged representation of the omnidirectional image is the equivalent of the first arranged image).
Matsui, however, teaches an imaging system and method:
wherein the first arranged image is an image in which each of the plurality of fisheye images is individually shown (e.g. English Abstract and Fig. 6: depicting and describing that the system displays an image in which each of a plurality of fisheye images is individually shown).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kisono by adding the teachings of Yim in order for the thumbnail to include the spherical image being reduced in size and by adding the teachings of Matsui in order for the first arranged image to have each of the plurality of fisheye images individually shown. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows a user to rapidly edit an omnidirectional image without a complicated process (Yim, e.g. par. 10: describing the desire to allow user to rapidly edit an unnecessary portion of an omnidirectional image without a complicated process), and because the modification allows fisheye lens images to be displayed as one image without connected parts and without distortion (Matsui, e.g. English Abstract: describing the desire to display fisheye lens images as one image without connected parts and without distortion).

Turning to claim 7, Kisono, Yim, and Matsui teach all of the limitations of claim 1, as discussed above. Kisono does not explicitly teach:
wherein the thumbnail image includes an entirety of the spherical image in a reduced size.
Yim, however, teaches an imaging system:
wherein the thumbnail image includes an entirety of the spherical image in a reduced size (e.g. Fig. 5, and pars. 202 – 206: depicting and describing that the system display a finished omnidirectional spherical image in a reduced size, wherein a finished omnidirectional spherical image is the equivalent of an entirety of the spherical image).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kisono by adding the teachings of Yim in order for the thumbnail to include the entirety of the spherical image in a reduced in size. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows a user to rapidly edit an omnidirectional image without a complicated process (Yim, e.g. par. 10: describing the desire to allow user to rapidly edit an unnecessary portion of an omnidirectional image without a complicated process).

Regarding claim 8, Kisono, Yim, and Matsui teach all of the limitations of claim 1, as discussed above. Kisono does not explicitly teach:
wherein the thumbnail image generating unit is further configured to reduce the size of the spherical image to a predetermined size upon correcting the zenith direction of the spherical image, thereby generating the thumbnail image.
Yim, however, teaches an imaging system:
wherein the thumbnail image generating unit is further configured to reduce the size of the spherical image to a predetermined size upon correcting the zenith direction of the spherical image, thereby generating the thumbnail image (e.g. par. 205: describing that the system displays a reduced size spherical image having a preset size, the spherical image being the spherical image after zenith direction correction of the spherical image [see discussion above]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kisono by adding the teachings of Yim in order to reduce the size of the spherical image to a predetermined size upon correcting the zenith direction of the spherical image. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows a user to rapidly edit an omnidirectional image without a complicated process (Yim, e.g. par. 10: describing the desire to allow user to rapidly edit an unnecessary portion of an omnidirectional image without a complicated process).

Turning to claim 9, Kisono, Yim, and Matsui teach all of the limitations of claim 1, as discussed above. Kisono further teaches:
wherein the thumbnail image generating unit is configured to correct the zenith direction of the spherical image so as to match a gravity direction (e.g. par. 87 [Machine Translation]: describing that the system performs zenith correction of the omnidirectional image, the zenith correction process aligning the omnidirectional image in a vertical direction, wherein the vertical direction is the equivalent of the gravity direction, and wherein the omnidirectional image is the equivalent of the spherical image).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisono (JP 2017-212510) (hereinafter Kisono), as cited by applicant in view of Yim et al. (US 2018/0152636) (hereinafter Yim) in view of Matsui et al. (JP2000-242773) (hereinafter Matsui) as applied to claim 1 above, and further in view of Towndrow (US 2015/013811) (hereinafter Towndrow).

Regarding claim 2, Kisono, Yim, and Matsui teach all of the limitations of claim 1, as discussed above. Kisono further teaches:
an image processing unit configured to process each of the obtained image data, wherein the arranged image generating unit generates a second arranged image in which the plurality of processed fisheye images are arranged (e.g. par. 45 [Machine Translation]: describing that the system includes an image processing unit that performs processing on the captured fisheye images, then combines the processed fisheye images to generate an omnidirectional image).
Kisono does not explicitly teach:
wherein the processing corrects a difference in spectral sensitivity characteristics between the plurality of fisheye images.
Towndrow, however, teaches an imaging system:
wherein the processing corrects a difference in spectral sensitivity characteristics between the plurality of fisheye images (e.g. par. 53: describing that the system performs RGB image adjustments such as gain adjustments between the plurality of wide-angle images, wherein RGB image adjustments are the equivalent of spectral sensitivity characteristics, and wherein the wide-angle images are the equivalent of the fisheye images).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kisono by adding the teachings of Towndrow in order to correct a difference in spectral sensitivity characteristics between the plurality of fisheye images. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for real time correction of distortions within the generated 360 degree field of view image (Towndrow, e.g. Abstract: describing the desire to provide real-time corrections of distortions within the generated 360-degree field of view image).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487